Citation Nr: 1810561	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a heart disease, to include a heart murmur, to include as secondary to herbicide exposure

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an November 1972 rating decision, the Hines, Illinois RO denied the Veteran's service connection claim for a heart murmur.  The Veteran did not initiate an appeal or submit new and material evidence within one year and the decision became final.

2.  In a May 2012 rating decision, the Houston, Texas RO confirmed and continued the denial of the Veteran's service connection claim for heart disease, claimed as a heart murmur condition.  The Veteran filed a notice of disagreement (NOD) in January 2013 to appeal the May 2012 rating decision.  

3.  Evidence submitted since the November 1972 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disease.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision denying service connection for a heart condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As new and material evidence submitted since the November 1972 denial has been received, the criteria for reopening the claim for service connection for heart disease, to include as secondary to herbicide exposure, are met.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a heart disease, to include a heart murmur, have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107 (b) (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  VA's duty to notify was satisfied by a letter sent to the Veteran in May 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in August 1972 and December 2011.  The VA examiners provided clear explanations in support of opinions and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Petition to Reopen Previously Denied Claim

A finally adjudicated claim may be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raise a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The claim of service connection for a heart disease was previously denied in an un-appealed November 1972 rating decision.  Because new and material evidence has since been submitted, this claim will be reopened.

In November 1972, the RO denied the Veteran's claim for service connection for a heart murmur.  The RO noted the Veteran's service treatment records did not indicate the Veteran had a heart murmur, and his October 1972 VA examination report showed no heart disease was found and the etiology of his heart murmur was unknown.  The Veteran did not appeal this decision.

In a May 2012 rating decision, the RO denied service connection for a heart disease, and his service treatment records did not show that he had a heart disorder.  The RO also found that the Veteran's recently submitted medical records did not support a finding for service connection for a heart disease.  

Evidence submitted since the November 1972 rating decision consists of private and VA medical records regarding the Veteran's heart, as well as the Veteran's statements.  Given the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the November 1972 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the service connection claim and raises a reasonable possibility of substantiating the claim.  Thus, the claim of service connection for a heart disability is reopened and will be discussed on the merits below.  38 U.S.C. § 5108; 38 C.F.R. § 3.156

Service Connection

Service connection may be granted for a current disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of  a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309(e).  For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country. 38 C.F.R. 
§ 3.307(a)(6)(iii).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. At 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

During service, the Veteran was a jet engine mechanic, stationed at Elmendorf Air Force Base in Alaska.  According to the Veteran, he worked on aircrafts that transported deceased soldiers in coffins from Vietnam to the United States.  The Veteran alleges he has a heart condition that began during service.  Specifically, the Veteran claims that during his service discharge medical examination, the examiner told him he had a heart murmur.  Alternatively, the Veteran alleges that he was exposed to herbicide agents due to being around the coffins containing the bodies of deceased soldiers who were exposed to herbicide agents.  

A review of the service treatment records does not indicate the Veteran had any heart disorder.  Further, there is no evidence within the Veteran's military personnel records that the Veteran was physically present within the land borders, including the inland waters, of Vietnam during service in order for the presumption of herbicide exposure to apply. The Veteran's mere supposition that he was exposed to an unknown amount of herbicides at some point in his service is not sufficient to trigger the presumption of exposure. The presumptions are based on extensive study by the National Academy of Sciences and the Veteran is not competent to express an opinion on such exposure. 

At the Veteran's October 1972 VA examination, he reported that he had a "funny feeling" in the chest area when picking up heavy objects.  The examiner found that the Veteran's heart was normal and there was no evidence of a heart disease.  The VA examiner stated the etiology of the Veteran's heart murmur was undetermined.  

In February 1978, the Veteran submitted a statement from his private physician.  The physician stated that during an in-office physical examination of the Veteran in October 1976, no significant findings were found other than the detection of an irregular sinus rhythm with mid-systolic ejection murmur over the left lower sternal border with no conduction to the carotid arteries.  There was no indication of muffle of second heart sound, any other diastolic murmur, or any indication of left ventricular decompensation.  The physician did not provide an opinion as to whether the Veteran's irregular rhythm was related to his service. 

Based on the available records in the claims file, the Veteran did not seek further treatment related to his heart until more than 25 years later.  November 2004 private medical records show the Veteran was assessed to have abnormally high calcium on a heart CT scan.  At that time, the Veteran was noted to have no prior known coronary artery disease.  He was diagnosed with hypertension during December 2004.  In cardiac assessments from December 2008 and January 2009, the Veteran was noted to have regular heart rhythm without murmurs, as well as mild hypertension.  Treatment notes from January 2010 indicate the Veteran was negative for prior history of heart disease, and in December 2010 he had a normal echocardiogram.  

VA medical records from June 2011 indicate the Veteran was diagnosed with hypertension, but no other cardiovascular or heart conditions were mentioned.  Correspondence between the Veteran and VA in May 2012 shows the Veteran confirmed that he was not seeking service connection for hypertension or high blood pressure, and that he was only claiming service connection for a heart condition and/or heart murmur.  

At the Veteran's December 2011 VA examination, he reported having a heart murmur that began in 1971, and that he has a flutter sensation when working in cold weather.  The Veteran was diagnosed with supraventricular arrhythmia and left anterior hemi-block.  The examiner noted that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  He stated that the etiology of the heart condition was most likely due to hypertensive heart disease, and it was also at least as likely as not possibly due to ischemic heart disease.  Additionally, the examiner stated the Veteran has not had a myocardial infarction, a heart valve condition, or congestive heart failure. 

The preponderance of the evidence is against a finding of service connection for a heart disease, claimed as a heart murmur.  The Veteran has alleged his heart murmur is a result of his military service.  The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis.  See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current heart disability.  See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).  The Board has considered the November 1972 and December 2011 VA examination reports.  Neither physician indicated the Veteran's heart murmur was related to his time in service.  The December 2011 examiner stated the Veteran's heart condition was related to hypertension, which the Veteran was not diagnosed with until several years after service in 2004.  The Veteran has not submitted an opinion from a private physician that would support his claim that he has a heart condition that warrants service connection.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).
ORDER

The petition to reopen the claim of service connection for a heart disease is granted.

The claim of service connection for a heart condition, to include a heart murmur, to include as secondary to herbicide exposure, is denied.   


REMAND

The claim of service connection for PTSD is REMANDED for readjudication to afford the Veteran a VA examination.  The RO will take the following actions:

1.  Schedule the Veteran for VA mental health disorders and PTSD examinations to obtain an opinion as to the nature and etiology of all acquired psychiatric disorders.  All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Identify all acquired psychiatric disorders.

b.  IF A DIAGNOSIS OF PTSD IS PROVIDED, the VA examiner should provide the following opinion:

Did the Veteran's PTSD have its onset during service or is otherwise related to active service?

The VA examiner should identify the claimed stressor(s) that serve(s) as the basis for the diagnosis of PTSD, or if the diagnosis is based on the Veteran's fear of hostile military or terrorist activity.

c.  FOR ALL OTHER PSYHIATRIC DIAGNOSES, the VA examiner should provide the following opinions:

Did the acquired psychiatric disorder other than PTSD have its onset during service or is otherwise related to active service?

In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following:

* June 2011 VA Medical Records (VAMRs) - The Veteran was seen for a mental health intake session, where he self-identified difficulties with PTSD and depression due to seeing coffins.  His reported symptoms included feeling depressed and  having trouble sleeping.  The physician noted an Axis I diagnoses of Anxiety NOS r/o PTSD, and Depression NOS.

* July 2011 Statement from the Veteran - The Veteran stated he entered aircrafts daily and was exposed to coffins.  The Veteran stated he is reminded of military events due to planes flying over San Antonio daily.  He also stated he was short-tempered and had a drinking problem post-service.

* August 2011 VAMRs - The Veteran reported having a depressed and anxious mood. 

* February 2012 Statement from the Veteran - The Veteran stated he was a Flight Line Aircraft Maintenance Crew Chief during service.  The Veteran alleges that for two years he worked 12 hours per day and witnessed hundreds of coffins bearing deceased Veterans being transported to the United States from Vietnam.  The Veteran stated he experienced difficulty sleeping, irritability, and stress. 

* March 2012 VA Correspondence - VA made efforts to corroborate the Veteran's claimed stressful events for PTSD.  Official records show the Veteran served in the Air Force as a mechanic on C-141 Starlifter and C-130 Hercules at Elmendorf AFB.  Evidence suggests that casualties from the Vietnam War were transported via Travis AFB, California, where they were prepared for their final destination and then transported.  No record of mass casualties traveling through Elmendorf AFB is known.  While it is possible that the Veteran viewed caskets during his duty as a jet engine mechanic, there is no evidence to corroborate his claim and therefore the Veteran's stressor cannot be conceded at this time.

* September 2012 VAMRs - The Veteran was noted to have an anxious and agitated mood. He was given an Axis I diagnoses of Depressive Disorder NOS and Anxiety Disorder NOS.

* January 2017 Hearing Testimony - The Veteran testified that he viewed coffins every day.  The Veteran's wife testified that the Veteran engaged in excessive drinking after service, he was a difficult person to be around, he does not sleep well, and she recalled that it was normal for the Veteran to have physical and/or verbal altercations with others during his first year of service separation. 

2.  Thorough explanations must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


